DETAILED ACTION
1. This action is in response to the amendment filed 06 October 2020.
2. Claims 1-14 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 06 October 2020 have been fully considered and they are not considered persuasive.
	Applicant argues that in Figure 2, the processing circuitry traverses, using the connection information, via the risk items, to determine at least one element item from either the component parts or the manufacturing process that is connected via one or more of the risk items to the selected particular specification item. Further, after the user then selects one of the determined at least one element item, the process circuitry traverses back in the opposite direction from the element item group to the risk item group to determine at least one particular risk item and therefore allow more efficient design and development are possible by using the information processing system and the information processing method according to the first embodiment. Thus, as set forth above, the invention recited in Claim 1 clearly integrates any abstract idea into a practical application. For example, the use of the correlation and connection information stored in the memory is used to determine at least one risk item, or potential problem with the design of the product, based on the selected particular reliability item or specification, and the selected one or more element items. The applicant also cites Amdocs v. Openet and Finjan to demonstrate patentability and practical application.
The examiner respectfully disagrees. The claims do not integrate the abstract idea into a practical application since the claim recites no additional elements other than information processing system, a component part, product, memory, item group, items, inputter, and processing circuitry. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for determining risk associated with a manufacturing process is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). 
The claims do not demonstrate an improvement to the technology and an unconventional technological solution as argued by the applicant since the system for determining risk associated with a manufacturing process, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the updating step that was considered extra-solution activity in Step 2A, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

The applicant cites Amdocs v. Openet and Finjan to demonstrate patentability and practical application. However, given the 2019 Subject Matter Eligibility Guidelines, the applicant is encouraged to utilize the Subject Matter Eligibility Examples to demonstrate patentability and practical application.
Therefore, the rejection is maintained.

35 U.S.C. 103
6. Applicant's arguments filed 06 October 2020 have been fully considered and they are not considered fully persuasive.
The rejection has been removed for claims 1-5 and 9-14. The reasons for the removal of this rejection have been given below in the section detailing Allowable Subject Matter. However, lation information and the particular connection information recited in Claim 1. Thus, no matter how the teachings of the '384 application and the '065 patent are combined, the combination does not teach or suggest the contents of the memory, as well as the functionality of the processing circuitry recited in amended Claim 1. Since independent claim 6 is analogous to claim 1 then it similarly overcomes the art.
The examiner respectfully disagrees. The amendments of claim 6 are not analogous to claim 1 since the amendments to claim 6 do not include descriptions of correlation information that was amended to claim 1. Therefore, the rejection is maintained for claim 6 and claims 7-8 which are dependent on claim 6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally configured to determine risk associated with modifying a manufacturing process to satisfy a new performance or reliability specification for, the system comprising: storing correlation information, the correlation information including a specification item group, an element, and a risk, the specification including a plurality of specification relating to a specification of the products (Analyzing Information; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity) each of the specification relating to a s (Processing Information; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity) and output the at least one particular risk, which indicates the risk associated with the performance or the reliability of the product, indicated by the selected specification, when or the manufacturing process, indicated by the selected element, is modified (Outputting Information; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than information processing system, a component part, product, memory, item group, items, inputter, and processing circuitry. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for determining risk associated with a manufacturing process is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 

    PNG
    media_image1.png
    625
    953
    media_image1.png
    Greyscale


Which shows that system for determining risk associated with a manufacturing process, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the updating step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, 
Independent claims 6 and 9 also contain the identified abstract ideas above, with the additional elements of a computing device which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 5 and 13 also contain the identified abstract ideas, further limiting them such as wherein the memory further stores risk information, the risk information includes at least one of mechanism information and example information, the mechanism information includes a mechanism of a correlation between the risk and the specification of the product or between the risk and the manufacturing element of the product (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), the example information includes an example of the risk occurring in relation to the specification of the product or the manufacturing element of the product, is further configured to use the risk information and extract the risk information relating to the extracted at least one of the particular risk item, and the is configured to output the extracted risk information (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), which are all part of the abstract ideas presented, with additional elements outputter to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claim 14 also contain the identified abstract ideas, further limiting them such as configured to traverse the correlation information in a first direction from the selected particular specification item to the at least one of the element items, and then traverse the correlation information in a second 
Claims 2-4, 7-8, and 10-12 also contain the identified abstract ideas, further limiting them such as maintaining a vehicle availability report, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-14 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20090292384 to Hanawa (hereinafter referred to as “Hanawa”) in view of US patent number 20140324521 to Mun (hereinafter referred to as “Mun”)].

(A) As per claim 6, Hanawa teaches an information processing system, comprising: a memory [0038] storing formula representing a relationship [0070] between a characteristic value group the characteristic value group characteristic value, characteristic value, characteristic value [0040] representing a characteristic evaluation item relating to an evaluation of a product manufacturing element, characteristic value representing a characteristic evaluation item relating to an evaluation risk of the product, of risk occurring for the product [0067]; (Hanawa: [0038 reciting the utilization of a computer system which includes processing systems and memory to accomplish the tasks, 0040 reciting storing groups of parameters and values like the value groups described in the claim, 0067 reciting the calculation of rates of risk for parameter and values in manufacturing related to the claim, 0070 describing a formula for calculating variables, relationships and values described, 0073 describes utilizing equations to send the calculated parameter values like what was described])
an inputter configured to receive, the characteristic value and the characteristic value [0007]; (Hanawa: [0007 describes the use of an input system to input information and values characterizing the task) 
and processing circuitry [0038] configured to calculate by using the formula [0070] and the input characteristic value and the characteristic value [0040], and output the calculated predicted value [0073], which indicates risk associated with a component part or a manufacturing process of the product to satisfy [0067] a new performance or reliability specification for the product [0009]. (Hanawa: [0038 reciting the utilization of a computer system which includes processing circuits to accomplish the tasks, 0040 reciting storing and entering groups of parameters and values, 0067 reciting the calculation of rates of risk for parameter and a values in manufacturing dealing with reliability of manufacturing, 0070 describing a formula for calculating variable used for explaining, 0073 describes utilizing equations to send the calculated parameter values like what was described]) 

… modifying [0119], the second, a first [0236], the predicted value representing a likelihood [0778]; (Mun: [0119 describes the modifying of settings associated with tasks, 0236 describes a ranking process that is interpreted as including numeric rankings of values stated, 0778 describing the application of values predicted such as a likelihood in the prediction process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine information processing system for manufacturing of Hanawa with modifying, listed rankings, predicted values and likelihoods of Mun as they are analogous art along with the current invention which solve problems related to utilizing collected data from manufacturing with techniques of analysis, and the combination would lead to calculations and formulas for data as taught in [0611] of Mun.

(B) As per claim 7, Hanawa teaches the system, wherein evaluation item is one selected [0015] group consisting of an evaluation object [0040], an evaluation method [0004], and an evaluation quantity, evaluation item is one selected group [0040] consisting of an evaluation result, an evaluation [0004]. (Hanawa: [0004 recites evaluation results, 0015 reciting selecting various items, 0040 reciting selecting and storing groups of parameters])
Hanawa does not explicitly state listed rankings, intervals and costs which are taught by Mun:
…first, second [0236], interval [0247], cost [0424]... (Mun: [0236 describes a ranking process that is interpreted as including numeric rankings of the values stated, 0247 describes the application of intervals to the evaluation of data, 0424 describes the application of costs to analysis and evaluation of results])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine information processing system for evaluations of Hanawa with intervals, listed rankings, and 

(C) As per claim 8, Hanawa teaches the system, wherein evaluation item is the evaluation method [0004], characteristic value is selected from a group value [0040] indicates that the evaluation method of the product is a test using a new product, value indicates that the evaluation method of the product [0004]. (Hanawa: Abstract; [0004 recites evaluation results for newly manufactured products, 0015 reciting manufactured items, 0009 reciting transmitting new manufacturing instructions for manufacturing, 0040 reciting storing groups of parameters])
Hanawa does not explicitly state ranked ordering and simulation which are taught by Mun:
…the first, second [0236], simulation [0099]... (Mun: Abstract; [0236 describes a ranking process that is interpreted as including numeric rankings of the values stated, 0099 describes applying simulation to the evaluation of the values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine information processing system for evaluations of Hanawa with simulations and listed rankings of Mun as they are analogous art along with the current invention which solve problems related to utilizing and reviewing collected data from manufacturing with techniques of analysis such as costs, and the combination would lead to an evaluation of the data as taught in [0611] of Mun.

Allowable Subject Matter
10.                   Claims 1-5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection. 

35 U.S.C. §103
The closest prior art of record includes Hanwa, et.al (2009/0292384) describing manufacturing instruction evaluation support systems which include a data reading part that reads a manufacturing instruction parameter group and manufacturing performance data, Pednault, et.al (7451065) describing computer databases related to data mining and knowledge discovery for constructing segmentation-based predictive models. The applicant’s arguments are persuasive.
Other close art of record includes Mun, et.al (2014/0324521) describing performance management coupled with math, business risk analysis, simulation, decision analysis, risk analysis, risk management, and business statistics as it relates to the modeling, Schultz et.al (2015/0381649) describing forecasting the risk of cyber-attacks on targeted networks which quantifies linear and non-linear damages to network-dependent assets by propagating probabilistic distributions, and Bozarth, et.al (Bozarth, Cecil & Warsing, Donald & Flynn, Barbara & Flynn, E.. (2009). The Impact of Supply Chain Complexity on Manufacturing Plant Performance. Journal of Operations Management. 27. 78-93. 10.1016/j.jom.2008.07.003.) describing supply chain complexity, linking the systems complexity and lean production associated with the performance of manufacturing plants. The references fail to teach determining risk associated with modifying a component part or a manufacturing process of a product to satisfy a new performance or reliability specification for the product where the correlation information further includes connection information specifying connections between the plurality of specification items.
 

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160033961 A1
KUNINOBU; Shigeta et al.
Production Control Support Apparatus and Production Control Support Method

SAITO; Masaaki et al.
ELECTRICITY SUPPRESSING TYPE ELECTRICITY AND HEAT OPTIMIZING CONTROL DEVICE, OPTIMIZING METHOD, AND OPTIMIZING PROGRAM
US 20060178918 A1
Mikurak; Michael G.
Technology sharing during demand and supply planning in a network-based supply chain environment
US 20140103654 A1
KOSAKA; Yoko et al.
OUTPUT CONTROL DEVICE, METHOD AND PROGRAM FOR WIND FARM
US 20170235848 A1
Van Dusen; Dennis et al.
SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION
US 20090254572 A1
Redlich; Ron M. et al.
Digital information infrastructure and method
US 20060190310 A1
Gudla; Rahul et al.
System and method for designing effective business policies via business rules analysis
US 20170168472 A1
ANDO; Hideo et al.
INFORMATION PROCESSING APPARATUS OR INFORMATION COMMUNICATION TERMINAL, AND INFORMATION PROCESSING METHOD
US 20150220457 A1
KATOH; Yoshikazu et al.
CRYPTOGRAPHIC PROCESSING DEVICE
US 20170236065 A1
Kirschnick; Frank
MALFUNCTION PREDICTION FOR COMPONENTS AND UNITS OF TECHNICAL ENTITIES
US 20170372704 A1
PAPADIMITRIOU; STYLIANOS et al.
AUTONOMOUS MATERIAL EVALUATION SYSTEM AND METHOD
US 20170147722 A1
Greenwood; Nigel John Conrad
A System and Method for Modelling System Behaviour
US 20140324521 A1
Mun; Johnathan
QUALITATIVE AND QUANTITATIVE ANALYTICAL MODELING OF SALES PERFORMANCE AND SALES GOALS
US 20150381649 A1
Schultz; Craig A. et al.
Probabilistic Model For Cyber Risk Forecasting


 
12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683